Case: 15-60421      Document: 00513815620         Page: 1    Date Filed: 12/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-60421
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        December 29, 2016
                                                                             Lyle W. Cayce
PATRICIA A. COX,                                                                  Clerk


                                                 Plaintiff-Appellant

v.

DESOTO COUNTY JAIL OF HERNANDO; STATE OF MISSISSIPPI;
MEDICAL STAFF AND POLICE OFFICERS, DeSoto County Jail of
Hernando, Mississippi; SERGEANT FERGUSON; BRANDON; SHERRI;
WALTER; PATRICIA; LIEUTENANT BLONDEE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:13-CV-226


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Patricia Cox filed this suit to challenge alleged violations of her rights
that occurred while she was jailed. The district court dismissed the suit after
determining, inter alia, that she had failed to serve the defendants with
process. Cox does not address the propriety of the district court’s conclusion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60421     Document: 00513815620     Page: 2   Date Filed: 12/29/2016


                                  No. 15-60421

that the suit should be dismissed for want of service. Because Cox has failed
to identify any error in the district court’s analysis of the question whether her
suit should be dismissed for want of service, she has waived this issue. See
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Brinkmann v. Dallas
County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The district court’s
judgment is AFFIRMED, and Cox’s request for appointed counsel is DENIED.




                                        2